Citation Nr: 1043887	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a back disorder, including 
myositis of the dorsal spine and degenerative disc disease (DDD) 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from December 1950 to 
December 1953.     

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which reopened and denied the Veteran's claim for service 
connection for myositis of the dorsal spine, claimed as a back 
condition.  

In a January 2006 decision, the Board reopened and denied 
entitlement to service connection for myositis of the dorsal 
spine.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2006 Order, the Court vacated the part of the Board's 
decision that denied service connection for myositis of the 
dorsal spine and remanded the appeal for further development 
consistent with instructions in an October 2006 Joint Motion to 
Remand (Joint Remand).  In March 2008, the Board remanded the 
appeal for further evidentiary development.  

Subsequently, in a May 2009 decision, the Board again reopened 
and denied entitlement to service connection for myositis of the 
dorsal spine and DDD of the lumbosacral spine.  The Veteran again 
appealed the May 2009 Board decision to the Court.  In a December 
2009 Order, the Court remanded the part of the Board's decision 
that denied service connection for myositis of the dorsal spine 
and DDD of the lumbosacral spine and remanded this appeal for 
further development consistent with instructions in a December 
2009 Joint Remand.  The case has now returned to the Board and is 
again ready for appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Before addressing the merits of the issue currently on appeal, 
the Board again finds that additional development of the evidence 
is required.

In the December 2009 Joint Remand and Court Order, the parties 
found that the Board's reasons and bases were insufficient as to 
the credibility of the Veteran's lay statements.  Specifically, 
the Joint Remand indicated that the Board failed to adequately 
address the credibility of the Veteran's statements and evidence 
of record regarding continuity of symptomatology.  It further 
found that the Board discounted a favorable nexus opinion from 
the Veteran's private treating physician because of the 
physician's reliance on the Veteran's lay statements without 
discussing the credibility of those statements.  Thus, the Court 
remanded the part of the Board's decision that denied service 
connection for a back disorder, including myositis of the dorsal 
spine and DDD of the lumbosacral spine, in order to provide 
adequate reasons and bases regarding the credibility of the 
Veteran's lay statements concerning continuity of symptomatology.

Subsequent to the December 2009 Joint Remand and Court Order, the 
Veteran, through a statement by his attorney dated in October 
2010, indicated that he continues to receive treatment from his 
local VA medical center (VAMC) for his spine disability, and had 
received such treatment earlier this year.  The Veteran requested 
that such treatment records be obtained and associated with the 
claims file.  In this regard, VA's duty to assist pertains to 
obtaining records of the Veteran's relevant medical treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2010); 38 C.F.R.  
§§ 3.159(c)(2), (c)(3) (2010).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive knowledge 
of evidence generated by VA).  Because any record of treatment 
for the Veteran's spine disability may be relevant to his claim, 
the RO should make further attempts to obtain these records, and, 
if they no longer exist, must make this express declaration to 
confirm that further attempts to obtain them would be futile.  
The Veteran also has to be apprised of this.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether 
he has had any recent relevant treatment at a 
VA medical facility (VAMC) or with a private 
physician for his spine disability.  If so, 
obtain all pertinent records of any medical 
treatment for the disorder from the 
appropriate VAMC.  If any private treatment 
records exist, the RO also should ask the 
Veteran to provide authorization of release 
for these records and obtain them or ask the 
Veteran to submit such records.  All attempts 
to secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Readjudicate the Veteran's claim for 
service connection for a back disorder, 
including myositis of the dorsal spine and 
DDD of the lumbosacral spine, in light of any 
additional evidence received since the March 
2009 supplemental statement of the case 
(SSOC).  If the claim is not granted to the 
Veteran's satisfaction, send him and his 
attorney another SSOC and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.
   
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


